            Case 1:19-cv-09365-UA Document 1 Filed 10/09/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Petition of Dalia Genger, as
Trustee of The Orly Genger 1993 Trust Established
on Dec. 13, 1993 by Arie Genger, grantor.

                                                         S.D.N.Y. Case No. 19-cv-9365


Dalia Genger, trustee of the Orly Genger 1993 Trust,

                             Petitioner,
v.                                                       N.Y. Cnty. Surrogate’s Court
                                                         File No.: 2008-0017/E
Orly Genger, Arie Genger, Glenclova Investment
Company, TR Investors, LLC, New TR Equtiy I,
LLC, New TR Equity II, LLC, Trans-Resources,
Inc., Arnold Broser, David Broser, John Does 1-20,
and Jane Does 1-20,

                             Respondents.


                               NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Ron Satija, the Chapter 7 Trustee (“Bankruptcy Trustee”) for the bankruptcy estate of

respondent Orly Genger (“Orly”), by and through his undersigned counsel, on behalf of the

respondent, hereby files this Notice of Removal pursuant to 28 U.S.C. § 1452 and Rule 9027 of

the Federal Rules of Bankruptcy Procedure in order to remove to this Court the action pending in

the New York County Surrogate’s Court, and respectfully states as follows:

       1.     On July 12, 2019, Orly filed a voluntary petition for bankruptcy pursuant to

Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the

Western District of Texas, Austin Division, under Case No. 19-10926-TMD (the “Bankruptcy
              Case 1:19-cv-09365-UA Document 1 Filed 10/09/19 Page 2 of 5



Case”). The Bankruptcy Case is currently pending, and Ron Satija is the court-appointed

Bankruptcy Trustee.

         2.       Dalia Genger, as trustee of the Orly Genger 1993 Trust (“Dalia”), commenced the

underlying action against Orly and the other respondents in the New York County Surrogate’s

Court on or about June 14, 2016. In the action Dalia purports to seek, inter alia, an order for

respondents to turnover to the Orly Genger 1993 Trust (the “Orly Trust”) assets which Dalia

claims are assets of the Orly Trust.

         3.        All respondents moved to dismiss Dalia’s petition, but before the Surrogate’s

Court decided the motions to dismiss, Dalia filed an amended petition, on or about April 12,

2018. All respondents moved to dismiss this amended petition in early May 2018, and these

motions to dismiss have been sub judice before the Surrogate’s Court since that time.1

         4.       Dalia’s turnover action in the Surrogate’s court was automatically stayed once

Orly filed for bankruptcy protection. The turnover claims Dalia asserts concern assets that are

also alleged to belong to Orly’s bankruptcy estate. On this basis, the Bankruptcy Trustee seeks

to remove the claims in the Surrogate’s Court action to the bankruptcy court by way of the

instant removal proceeding. Once the action is removed, the Bankruptcy Trustee intends to

promptly file a motion to transfer the case to the Western District of Texas, where the

Bankruptcy Case is pending, so that all of these interrelated claims can be adjudicated in one

forum.




1
  As of June 2019, Dalia claims to have appointed Michael Oldner, an individual unknown to Orly who is
apparently located in Arkansas, to serve as the “successor trustee” of the Orly Trust. The appointment is invalid due
to the fact that it occurred during the pendency of the removal proceedings against Dalia (which on October 8, 2019
were separately removed to this Court, in Case No. 19-cv-9319). Nonetheless, in light of this recent purported
trustee appointment, it is unclear who is now prosecuting this turnover case in the Surrogate’s Court. Therefore, out
of an abundance of caution, this Notice of Removal is being served on counsel for both Dalia and Michael Oldner.


                                                         2
             Case 1:19-cv-09365-UA Document 1 Filed 10/09/19 Page 3 of 5



        5.     The Surrogate’s Court action is a civil action (other than a proceeding before the

United States Tax Court or a civil action by a governmental unit to enforce its police or

regulatory power) of which this Court has jurisdiction under the provisions of 28 U.S.C.

§ 1334(b).

        6.     Upon removal, the action is a core proceeding under 28 U.S.C. § 157(b)(2),

including without limitation subsections (A), (B), (C), (E) and (O). Alternatively, the matter is

related to the Bankruptcy Case, and the Federal Court should retain jurisdiction because the

matter cannot be timely adjudicated in the New York Surrogate’s Court. The Surrogate’s Court

case has been pending since 2016, and motions to dismiss have been pending for more than a

year.

        7.     This notice of removal is timely because the underlying Surrogate’s Court action

was initiated well before the commencement of the Bankruptcy Case, and this notice is being

filed within ninety days after the order of relief in the Bankruptcy Case. Fed. R. Bankr. P.

9027(a)(2).

        8.     Pursuant to Rule 9027 of the Federal Rules of Bankruptcy Procedure, the

Bankruptcy Trustee is causing a copy of this Notice to be filed with the Clerk in the Surrogate’s

Court action and serving copies of this Notice upon all counsel of record in the Surrogate’s Court

proceeding. The service list appended hereto contains a list of all counsel to the removed

proceeding.

        9.     Additionally, a complete copy of contents of the Surrogate’s Court’s file for this

proceeding is attached hereto, as Exhibits 1 through 51.




                                                 3
           Case 1:19-cv-09365-UA Document 1 Filed 10/09/19 Page 4 of 5



       WHEREFORE, the Bankruptcy Trustee prays that the Court and parties take notice that

the New York Surrogate’s Court action has been removed to this Court, and that the Court grant

the moving parties such other and further relief to which they may be justly entitled.


Dated: New York, New York
       October 9, 2019
                                            KASOWITZ BENSON TORRES LLP

                                            /s/ Michael Paul Bowen
                                            By: Michael Paul Bowen (mbowen@kasowitz.com)
                                            Andrew R. Kurland (akurland@kasowitz.com)
                                            1633 Broadway
                                            New York, NY 10019
                                            Tel. (212) 506-1700
                                            Fax (212) 506-1800

                                            Attorneys for Ron Satija, Bankruptcy Trustee




                                                 4
          Case 1:19-cv-09365-UA Document 1 Filed 10/09/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 9,2019, the foregoing document was
served via FedEx (without exhibits) on the parties to the New York Surrogate's Court action, as
indicated below. They have been informed that exhibits are available by contacting the
undersigned counsel.


Judith Bachman, Esq                                 John Dellaportas, Esq.
The Bachman Law Firm                                EMMET, MARVIN & MARTIN LLP
365 S. Main Street, 2nd Floor                       120 Broadway, 32nd Floor
New City, NY 10956                                  New York, NY 10271

Counsel   for Dalia Genger                          Counsel.for the Sagi Genger 1993 Trust and
                                                    Sagi Genger

Spencer L Schneider, Esq                            Chris Gartman, Esq.
39 Broadway, 32nd Floor                             1 Battery ParkPlaza
New York, NY 10006                                  New York, NY 10004

Counsel   for Michael Oldner                        Counsel   for Arnold Broser and David Broser

John Boyle, Esq.                                    Gerald Greenberg, Esq.
Skadden, Arps, Slate, Meagher   & Flom LLP          Gelber Schachter & Greenberg
4 Times Square                                      1221 BrickellAvenue
New York, NY 10036                                  suite 2010
                                                    Miami, FL 33131
Counsel for Glenclova Investment Company,
TR Investors, LLC, New TR Equity I, LLC,            Counsel to Arie Genger
New TR Equity II, LLC, and Trans-Resources,
LLC


                                           KASOWITZ BENSON TORRES LLP



                                           Andrew R. Kurland, Esq




                                                5
